Title: From George Washington to Brigadier General George Clinton, 5 May 1777
From: Washington, George
To: Clinton, George

 

Dear Sir
Head Quarters Morris Town 5th May 1777.

I am favoured with yours of the 1st instant by Capt: Lush, with Copies of the proceedings of the Courts Martial upon the case of Capt: Martin and those of Several persons accused of treasonable practices. As the proceedings against the latter, can be only sent for my opinion, I having no right to interfere in the matter, I would recommend the execution only of the most notorious, and such, whose punishment would strike Terror into their accomplices and adherents who are not yet apprehended. By making Executions too common, they lose their intended force and rather bear the appearance of cruelty than justice.
As I dare say the disposition you have made of Capt: Santfords and the other Companies, are for the good of the Service, I approve of them. Inclosed you have General Knox’s order upon the Commissary of Stores at Springfield, for 200 Stand of Arms, which you will please to send for and deliver out to the Captains as they fill their Companies.
James Mease Esqr: of Philadelphia is appointed Clothier General. If you cannot by any means procure Clothing in your State, you had better write to Mr Mease and inform him of the Quantity that will be wanted, and what Uniform they are to be, if that matter is fixed.
I beg you will cause a strict watch to be kept upon the motions of the Shipping now up the North River, because by observing them, we may form some Judgment of what are their future intentions. I cannot conceive, if they intend higher up the River, why they should cut fascines, and Gabions where they now lay; may it not be fire wood which they bring off. I am &ca

G. Washington

